Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the limitations of “a processor configured to: receive requirement values, from a vehicle-providing entity, for a plurality of 
In the specification, a client (e.g, client 1, client 2) is given a list of constrainable parameters, wherein these parameters can include, but are not limited to, travel distance, distance between stops, capacity, special request handling, maximum load times, on-demand and/or scheduled requests, current location and/or walkable location requests, walking distance, wait times, change window, etc.  However, there is no disclosure in the specification of the current application of a processor that receives requirement values, from a vehicle-providing entity, for a plurality of predefined tunable routing parameters. The claim recites the features of “select and assign entity-associated, routing parameter consideration-levels, based on schema...”  Nowhere in the specification that the claimed processor can be able to select and assign entity-associated, routing parameter considerations-levels based on schema…of consideration-levels for each parameter that define which parameters should bound possible solutions before other of the parameters. There is no evidence in the current specification that the inventor has possession of “the claimed processor configured to determine, using the entity-associated routing parameter consideration-levels, a routing 
Claims 2-8, and 10 are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim currently recites the features of “predefined for the entity, of consideration-levels for each parameter that define which parameters should bound possible solutions before other of the parameters.”  It is completely unclear what the applicant means by reciting these features.  
	Claim 1 is currently amended by the applicant to include the limitations of “predefined for the entity” on lines 7 and 8.  It is unclear whether the mentioned herein “entity” is the “vehicle-providing entity”.  In addition, on line 9, the claim recites the features of “the parameters”.  It is unclear if the applicant means “the predefined tunable routing parameters”.

Examiner’s Comments regarding Prior Art
Marueli et al. (herein after “Marueli”) (US 2018/0101878 A1) is the most relevant prior art of record. Marueli discloses a system for navigating drivers to passengers based on arrival times and surge pricing information. The system is configured to determine a pickup location, a destination location, and a first arrival time associated with a transportation request received from a computing device of a passenger, determining a first pickup time based on the arrival time and an estimated amount of time to travel between the pickup location and the destination location, estimating a first surge pricing parameter associated with travel to the destination, determining a second pickup time associated with a second estimated surge pricing parameter and a second arrival time, and communicating the second pickup time, the second arrival time, and the second estimated surge pricing parameter to the computing device. However, Marueli is not disclosing or even suggesting “a system comprising: a processor configured to: receive requirement values, from a vehicle-providing entity, for a plurality of predefined tunable routing parameters; select and assign entity-associated, routing parameter consideration-levels, based on the values correlated to a predefined schema of consideration-levels for each parameter; receive a plurality of pick-up requests; and determine, using the entity-associated routing parameter consideration-levels, a routing-plan for a plurality of vehicles to service the requests such that the received values are met.”
The reference to Shoham et al. (herein after “ShohanT) (US 2017/0365030 Al) discloses systems and method for vehicle ridesharing management. The system 
Response to Arguments
Applicant's amendment and arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Claims 1-8, and 10 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. under 35 U.S.C. 112(a), first paragraph.  The basis of the rejection is that the applicant’s specification describes a routing and route planning system and the processes of “request-serving”, “schedule-modification”, “queue-serving”, and a suggestion process.  
Claims 1-8, and 10 remain being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed herein above, claim 1 currently recites some features that render the claim indefinite.  For example, claim recites the features of “predefined for the entity, of consideration-levels for each parameter that define which parameters should bound possible solutions before other of the parameters.”  It is completely unclear what the 
Conclusions
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985. The examiner can normally be reached on from 6:00AM to 2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUAN C TO/Primary Examiner, Art Unit 3662